PER CURIAM.
The petition for writ of mandamus is DISMISSED as moot. We write, however, to address one of the Department of Financial Services’ arguments made in response to the petition seeking to compel it to determine petitioner’s claim to property filed under section 717.124, Florida Statutes (2013). The Department asserts that mandamus does not lie because petitioner *1164has sought to compel an act that is not ministerial, as the timeframes included within section 717.124(1) are directory rather than mandatory. We disagree. While the Department certainly has the discretion to deny a claim if warranted, the legislature has clearly provided time-frames under which the Department is to act. See § 717.124(l)(c), Fla. Stat. (2013) (“Within 90 days after receipt of the claim, or the response of the claimant or the claimant’s representative to the department’s request for addition information, whichever is later, the department shall determine each claim.”); see also Fla. Caucus of Black State Legislators, Inc. v. Crosby, 877 So.2d 861, 863 (Fla. 1st DCA 2004) (“Because the legislature chose to use the word ‘shall’ ... the Department’s obligations are not discretionary.”).
LEWIS, C.J., PADOVANO and MAKAR, JJ., concur.